Case: 13-15576   Date Filed: 06/03/2014   Page: 1 of 11


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-15576
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 6:12-cv-00503-JA-KRS

JOSEPH SIUDOCK,

                                                              Plaintiff-Appellant,

                                    versus

VOLUSIA COUNTY SCHOOL BOARD,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (June 3, 2014)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Joseph Siudock, a former teacher with type-I diabetes mellitus and brittle

labile diabetes, appeals pro se the district court’s grant of summary judgment in

favor of the Volusia County School Board (“the Board”), on his claims of: (1)
             Case: 13-15576     Date Filed: 06/03/2014   Page: 2 of 11


disability discrimination and failure to accommodate, (2) retaliation, and (3)

constructive discharge, brought under the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12112, et seq., and the Florida Civil Rights Act of 1992

(“FCRA”), Fla. Stat. § 760.01, et seq., and (4) state law breach of contract. On

appeal, Siudock argues that the district court erred in granting summary judgment

on his claims, and in denying his requests to continue discovery after he terminated

his counsel. After careful review, we affirm.

      We review the district court’s discovery rulings for abuse of discretion.

Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir. 2004). We

review a district court’s order granting summary judgment de novo, viewing the

facts in the light most favorable to the non-moving party.        Brooks v. Cnty.

Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160, 1161-62 (11th Cir. 2006).

Summary judgment is proper when the moving party demonstrates “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(a). The non-movant may not rest upon mere

allegations or denials, “but must set forth specific facts showing that there is a

genuine issue for trial.” Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir.

1990) (quotation omitted). Speculation or conjecture cannot create a genuine issue

of material fact. Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005).




                                         2
              Case: 13-15576     Date Filed: 06/03/2014    Page: 3 of 11


      First, we are unpersuaded by Siudock’s argument that the district court

abused its discretion denying Siudock time to conduct additional discovery past the

deadlines in the scheduling order and after he terminated his counsel. Our law is

clear that a district court does not abuse its discretion when it holds litigants to the

clear terms of its scheduling orders. Josendis v. Wall to Wall Residence Repairs,

Inc., 662 F.3d 1292, 1307 (11th Cir. 2011). We will not overturn a discovery

ruling unless it is shown that the ruling resulted in “substantial harm” to the

appellant’s case. Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274,

1286 (11th Cir. 2003) (quotation omitted).

      As the record shows, Siudock did not terminate his counsel until after the

deadline for discovery had already passed and substantial discovery had been

completed. Further, the court had previously granted Siudock’s motion to extend

discovery to allow additional depositions, but warned that further extensions would

be unlikely “absent a showing of extraordinary circumstances.” Thus, the court

was not obligated to extend discovery because it had already provided ample

opportunity for discovery. See id. at 1286-87 (holding that the district court did

not abuse its discretion in denying additional discovery when, inter alia, the district

court had previously granted a three-month extension). Moreover, Siudock made

no showing that the court’s ruling harmed his case. See id.




                                           3
             Case: 13-15576     Date Filed: 06/03/2014      Page: 4 of 11


      We also find no merit in Siudock’s argument that the district court erred in

granting   summary     judgment    on    his   disability    discrimination/failure-to-

accommodate claims. In order to establish a prima facie case of discrimination

under the ADA, a plaintiff may show that he: (1) is disabled; (2) is a qualified

individual; and (3) was subjected to unlawful discrimination because of his

disability. Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th

Cir. 2007); see also 42 U.S.C. § 12112(a).        A “qualified” individual with a

disability can perform the essential functions of the position with or without

reasonable accommodations. 29 C.F.R. § 1630.2(m). A certification of total

disability on a social security disability application is not inherently inconsistent

with being a “qualified individual with a disability” under the ADA. Talavera v.

Sch. Bd. of Palm Beach Cnty., 129 F.3d 1214, 1220 (11th Cir. 1997). However, an

ADA plaintiff is estopped from denying the truth of any statements made in his

disability application. Id. To survive summary judgment, an ADA plaintiff must

explain why his claim to the Social Security Administration (“SSA”) that he was

too disabled for work is consistent with his ADA claim that he could perform the

essential functions of the job with reasonable accommodations.              Cleveland v.

Policy Mgmt. Sys., 526 U.S. 795, 798 (1999).

      An employer unlawfully discriminates against a qualified individual with a

disability if the employer fails to provide “reasonable accommodations” for the


                                         4
              Case: 13-15576    Date Filed: 06/03/2014    Page: 5 of 11


disability, unless providing those accommodations would impose undue hardship

on the employer. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir.

2001). An accommodation is “reasonable” only if it enables the employee to

perform the essential functions of the job. Id. The ADA does not require an

employer to remove another employee from a position in order to accommodate a

disabled employee. Id. at 1256. An employer does not have to provide “the

maximum accommodation or every conceivable accommodation possible.”

Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285-86 (11th

Cir. 1997) (quotation omitted). The employee is only entitled to a reasonable

accommodation, not to the accommodation of his choice. Id. at 1286.

      Here, the district court properly granted summary judgment in favor of the

Board on Siudock’s disability discrimination and failure-to-accommodate claims.

Among other things, Siudock was not a “qualified individual” under the ADA

because he could not perform an essential function of the job with or without

accommodations. See 29 C.F.R. § 1630.2(m). The Board presented undisputed

evidence that, even if Siudock were accommodated by being allowed to teach only

gifted students, he would still be unable to perform an essential function of the job,

as even gifted students have disciplinary problems that could have caused Siudock

stress and exacerbated his diabetes. Moreover, Siudock is estopped from denying

the truth of his statements made in furtherance of his social security disability


                                          5
             Case: 13-15576     Date Filed: 06/03/2014   Page: 6 of 11


application -- that returning to teaching “would guarantee [his] death,” and that,

although his doctors recommended that he teach gifted students, he did not think

he could teach any students -- and he has not explained the inconsistency between

his statement to the SSA and his ADA claim. See Cleveland, 526 U.S. at 797-98;

see also Talavera, 129 F.3d at 1220.

      Moreover, because Siudock was not a “qualified individual” with a

disability, the Board did not have to provide him accommodations. See Stewart,
117 F.3d at 1285-86 (holding that under the ADA, “a qualified individual with a

disability” is entitled to reasonable accommodations).           Nevertheless, the

undisputed record shows that the Board did provide reasonable accommodations.

Principal Deborah Drawdy initially assigned Siudock to a classroom with a private

bathroom. Principal Kevin Tucker moved Siudock to a classroom near the media

center at Siudock’s request. Tucker then moved Siudock back to the classroom

with a private bathroom after he complained about the distance to a bathroom from

the classroom near the media center. Although Siudock was not permitted to leave

his class unattended, he could notify the administration that he needed a staff or

faculty member to help supervise students by: (1) using a call button; (2) sending a

student to an administration office that was less than ten steps away from his

classroom; and (3) knocking on the window between his classroom and an

administrator’s office. The Board also altered Siudock’s schedule so that he was


                                         6
              Case: 13-15576    Date Filed: 06/03/2014    Page: 7 of 11


required to teach no more than two classes in a row, permitting him regular

intervals to check his blood sugar.           The Board thus provided reasonable

accommodations for Siudock to use the bathroom and check his blood sugar, and

was not required to provide Siudock the accommodation of his choice, or “the

maximum accommodation or every conceivable accommodation possible.” See id.

      We also disagree with Siudock’s argument that the district court improperly

granted summary judgment on his retaliation claim. The ADA’s general anti-

retaliation provision provides that “[n]o person shall discriminate against any

individual because such individual has opposed any act or practice made unlawful

by this chapter.” 42 U.S.C. § 12203(a); Albra v. Advan, Inc., 490 F.3d 826, 830

(11th Cir. 2007). To establish a prima facie case of retaliation under the ADA, a

plaintiff must show that: (1) he engaged in statutorily protected expression; (2) he

suffered an adverse action; and (3) the adverse action was causally related to the

protected expression. Higdon v. Jackson, 393 F.3d 1211, 1219 (11th Cir. 2004).

After a plaintiff has made out a prima facie case of retaliation, the burden shifts to

the employer to articulate legitimate nondiscriminatory reasons for its actions.

Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1336 (11th Cir. 1999). The

plaintiff must then show that the employer’s proffered reasons are pretextual. Id.

      In his complaint, Siudock alleged that the Board retaliated against him by:

(1) assigning him a more rigorous teaching schedule; (2) removing him from


                                          7
             Case: 13-15576    Date Filed: 06/03/2014   Page: 8 of 11


leadership positions; (3) failing to accommodate his requests to allow for glucose

testing, administering medication, and eating; (4) placing him in a more stressful

classroom environment; and (5) harassing him. However, the undisputed evidence

shows that Board did accommodate his requests to allow for glucose testing,

administering medication, and eating, and that Siudock was not harassed.

      Plus, even assuming that Siudock established a prima facie case of

retaliation for the other claims, the Board presented legitimate nondiscriminatory

reasons for its actions.   Principal Karen Beattie replaced Siudock’s tentative

assignment to teach 6th grade with 8th grade general education American history

classes because: (1) Susan Jackson was to become the assistant principal for 6th

grade, and Beattie knew Siudock was unhappy with Jackson as his administrator;

(2) Beattie filled the 6th grade positions with teachers who were only certified in

elementary education because Siudock was certified to teach higher grade levels;

(3) by assigning Siudock only general education American history classes, he had

only one class preparation, and he had previously complained about having too

many preparations; (4) Siudock had struggled in teaching gifted classes and had

been placed on a success plan; and (5) many parents and students had complained

about Siudock’s classroom behavior and requested transfers to other classes.

Beattie also testified that she did not reassign Siudock to club sponsorships

because others had complained about working with him. Siudock presents no


                                        8
             Case: 13-15576    Date Filed: 06/03/2014   Page: 9 of 11


evidence, other than his own unsupported belief, that these reasons were

pretextual. Thus, the district court properly granted summary judgment on his

retaliation claims. See Cordoba, 419 F.3d at 1181; Eberhardt, 901 F.2d at 1580.

      We find no merit in his constructive discharge claim either. A constructive

discharge claim is not a jury question unless a plaintiff presents substantial

evidence that employment conditions were intolerable. Brochu v. City of Riviera

Beach, 304 F.3d 1144, 1155 (11th Cir. 2002). An employee must show that his

working conditions were so difficult that a reasonable person would have felt

compelled to resign. Id. at 1161 n.30. In assessing constructive discharge claims,

we do not consider a plaintiff’s subjective feelings about his employer’s actions,

but whether a reasonable person in the plaintiff’s position would be compelled to

resign. Doe v. Dekalb Cnty. Sch. Dist., 145 F.3d 1441, 1450 (11th Cir. 1998).

      In this case, Siudock has pointed to no evidence showing that working

conditions were so intolerable that a reasonable person in his position would have

felt compelled to resign. To the extent Siudock alleges that Principal Beattie

harassed him by checking his classroom for syringes, the record shows that

Siudock on at least two occasions left his medication, including his syringes, out

where students had access.    As a result, Beattie’s “syringe checks” were not

harassment, but rather an effort to ensure that Siudock did not endanger the

students. The undisputed record also shows that Siudock voluntarily resigned due


                                        9
               Case: 13-15576   Date Filed: 06/03/2014   Page: 10 of 11


to his deteriorating health.     Accordingly, the district court properly granted

summary judgment in favor of the Board on Siudock’s constructive discharge

claim.

         Finally, we reject Siudock’s argument concerning his breach of contract

claim. In Florida, a breach of contract claim requires the plaintiff to plead and

establish: (1) the existence of a contract; (2) a material breach; and (3) damages

resulting from the breach. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272

(11th Cir. 2009).

         Here, the undisputed record shows that the Board did not materially breach

the 2006 settlement agreement it reached with Siudock after he filed his first

charge of discrimination with the Equal Employment Opportunity Commission.

Paragraph 4 of the agreement provided that the Board “agrees that there shall be no

discrimination or retaliation of any kind against any person because of opposition

to any practice deemed illegal under the ADA as a result of filing this charge.” As

we’ve explained above, the Board did not discriminate or retaliate against Siudock.

The parties also agreed in paragraph 7D to meet during the pre-planning session

before the 2007-2008 school year to agree on a reasonable accommodation to place

Siudock’s classroom near a facility to accommodate his need for privacy to check

his blood sugar as necessary. The evidence demonstrates that, at the time of his

transfer to Creekside Middle School, Siudock met with the area superintendent, a


                                         10
             Case: 13-15576    Date Filed: 06/03/2014   Page: 11 of 11


Volusia Teachers Organization representative, and the Board’s attorney to discuss

placement in a classroom with a bathroom. In addition, Siudock testified that he

met with Principal Tucker in July 2007 to discuss moving out of his classroom

equipped with a bathroom into a classroom near the media center. Thus, the Board

did not materially breach paragraph 7D. Finally, in paragraph 7F, the parties

agreed that, if Siudock needed assistance, he would contact his principal via email,

and, if the principal failed to respond within three business days, Siudock would

send a follow-up email. The language of this paragraph describes how Siudock

must present his complaints, but does not obligate the Board to take any action.

Accordingly, the Board did not breach the settlement agreement, and the district

court properly granted summary judgment in its favor.

      AFFIRMED.




                                        11